Citation Nr: 1404415	
Decision Date: 01/31/14    Archive Date: 02/10/14

DOCKET NO.  10-30 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for arthritis and spondylolisthesis of the lumbar spine.

2.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for hearing loss.


REPRESENTATION

Veteran represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

H. Papavizas, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1968 to July 1969 and from April 1970 to January 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania. 

Referable to the Veteran's claim for an increased rating for his lumbar spine disability, the Board notes that, in January 2009, the Board granted an initial rating of 40 percent for the Veteran's lumbar spine disability.  In a rating decision issued later that same month, implementing the Board's decision, the RO awarded a 40 percent effective June 19, 2002 for the Veteran's lumbar spine disability.  Thereafter, in a January 2010 statement, the Veteran's representative entered a notice of disagreement (NOD) with the January 2009 rating decision denying a rating excess of 40 percent for his lumbar spine disability.     

Specifically, all Board decisions are final on the date stamped on the face of the decision unless the Chairman of the Board orders reconsideration of the decision, the decision is revised because of clear and unmistakable error (CUE), or a timely notice of appeal to the Court of Appeals for Veteran's Claims (Court) is filed.  See 38 U.S.C.A. §§ 7103, 7266 (West 2002); 38 C.F.R. §§ 20.1000, 20.1100, 20.1401 (2013).  Here, the Board's decision is date-stamped January 6, 2009, and the record does not reflect that the Chairman ordered reconsideration of the January 2009 Board decision, the Veteran alleged that it contained CUE, or he filed a notice of appeal challenging it.  As a result, the Board's January 2009 decision is final and cannot now be challenged by the Veteran.  Consequently, the Board will limit its review of the Veteran's current appeal to the applicable time period after the Board's January 2009 decision.

Turning to the present appeal, as indicated previously, in January 2010 letter, the Veteran's representative filed a NOD.  Specifically, the letter stated that the Veteran does not believe that the evaluation he had received properly reflected the pain and discomfort that he endures daily in his back.  However, because the RO's decision merely fulfilled the Board's order increasing the Veteran's initial rating to 40 percent and because the Board's decision is final and not subject to appeal, the Veteran's NOD, if interpreted strictly as an NOD, is without legal effect.  Therefore, to avoid any undue prejudice to the Veteran, the Board will favorably construe all procedural actions related to the current appeal to avoid prejudicing the Veteran with further unnecessary delay.

Accordingly, the Board will construe the Veteran's representative's January 2010 statement as a new claim for a rating in excess of 40 percent for his lumbar spine disability.  The RO's May 2010 statement of the case (SOC) continuing a 40 percent rating for the Veteran's lumbar spine disability is equated to a rating decision adjudicating (and denying) the Veteran's increased rating claim.  The Veteran's July 2010 substantive appeal (Form 9) is deemed an NOD, as it disputes the continued rating of 40 percent rating for his lumbar spine disability.  The RO's October 2013 supplemental statement of the case (SSOC), which continues the 40 percent rating of the Veteran's lumbar spine disability, is regarded as an SOC.

Although the Board's construction of the procedural events associated with the Veteran's January 2010 request for an increased rating results in a lack of a timely filed substantive appeal, the Board finds that VA has waived the timely substantive appeal requirement.  In Percy v. Shinseki, the Court held that the 60-day period in which to file a substantive appeal is not jurisdictional and that VA may waive any issue of timeliness in the filing of a substantive appeal, particularly if VA treats a matter as if it were part of a timely filed substantive appeal.  See 23 Vet. App. 37 (2009) (finding that VA waived its objections to the timely filing of a substantive appeal where for five and a half years it consistently treated a disability rating matter, for which no substantive appeal was filed, as if it were part of a timely filed substantive appeal).  Here, the RO's actions over nearly three years - including its erroneous acceptance of the Veteran's January 2010 letter as an NOD rather than a new claim, its failure to correct the resulting procedural defects after acknowledging its error, its certification of the matter for appeal to the Board with procedural deficiencies, and its notification to the Veteran that his appeal to the Board had been docketed - constitute a waiter of the timely substantive appeal requirement.  Accordingly, the lack of a timely filed substantive appeal is not a bar to the Board's jurisdiction over the Veteran's appeal, and it may be adjudicated.

The Board further finds that no prejudice to the Veteran results from its reconstitution of the procedural events of his claim.  Under 38 C.F.R. § 3.103(a), every claimant has the right to written notice of the decision made on his claim, the right to a hearing, and the right of representation.  When a rating decision is issued, the Veteran must be (1) notified in writing of the reason for the decision, (2) the date the decision will be effective, (3) the right to a hearing, (4) the right to initiate an appeal by filing an NOD which will entitle the Veteran to an SOC for assistance in perfecting the appeal, and (4) the periods in which an appeal must be initiated and perfected.  38 C.F.R. § 3.103(d).  Additionally, notice of a denial of a benefit must include a summary of the evidence considered.

Although the Veteran never received a rating decision for the denial of his January 2010 request for an increased rating, the Board finds that its interpretation of the May 2010 SOC as a rating decision does not prejudice the Veteran because the record shows that all the requirements of 38 C.F.R. § 3.103 have been met.  First, both the May 2010 SOC and October 2013 SSOC notified the Veteran of the reasons for the denial of his request for an increased rating.  Second, the Veteran was aware of the effective dates of his lumbar spine disability ratings, as they were provided to him by the RO's January 2009 rating decision.  Moreover, the Veteran's request for an increased rating does not dispute the effective dates of the ratings for his lumbar spine disability.  Third, within his January 2010 letter, the Veteran also requested that his previous claims for hearing loss and tinnitus be reopened; the RO adjudicated those claims and issued a March 2010 rating decision which contained a VA Form 21-4107 entitled, " 

